DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Reichel (WO 2006/094252) in view of Kanfg et al. (CN 105868215, hereafter referred to as Kang).
	Regarding claim 1, Reichel teaches arranging a plurality of air monitors 14 according to an indoor space 40, collecting air in the indoor space, and obtaining a plurality of groups of concentration values of pollutants (see para. 0049, “the data shown in spreadsheet 600 provides output data from a monitoring system that includes measured attributes of temperature, humidity, carbon dioxide and carbon monoxide collected in 25 rooms over a one month time frame”); obtaining a group of average concentration values of the pollutants according to all the groups of concentration values of the pollutants (see para. 0049, “Average values during the selected time frames are shown”); and calculating an indoor air index value (see abstract).
	However, Reichel does not explicitly teach calculating a total damage value.
	Kang teaches an indoor air pollution analysis system wherein a total damage value of pollutants is calculated (see abstract, “harm fraction value”; see claim 4, “damage value”).
.
	
Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMEL E WILLIAMS/Examiner, Art Unit 2855